DETAILED ACTION
The following Office action concerns Divisional Patent Application Number 16/928,070.  Claims 6-13 are pending in the application.
The applicant’s amendment filed January 24, 2022 has been entered.
Election by Original Presentation
Newly submitted claims 6-8 and 11 are directed to an invention that is independent or distinct from the invention as originally claimed because claims 6-8 and 11 are directed to a method of producing an amorphous metal oxide semiconductor layer, whereas the original claims were directed to an amorphous metal oxide semiconductor layer and a semiconductor device.  Since the applicant has received an action on the merits for the originally claimed invention, this invention has been constructively elected for prosecution by original presentation.  Accordingly, claims 6-8 and 11 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. 
Objection to Claims
Claim 9 is objected to because it depends from a non-elected claim (claim 6).  The relevant subject matter of claim 6 should be added to claim 9 so that dependency from non-elected claim 6 can be eliminated.
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 13 is rejected under 35 U.S.C. § 112, second paragraph, because the term “HP4156C” is a trade name.  A trade name may not be used to identify a product in a claim.  MPEP § 2173.05(u).
Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 9, 10 and 13 are rejected under 35 U.S.C. § 102(b) as being anticipated by Marks et al (US 2009/0206341). 
Marks teaches an amorphous metal oxide semiconductor layer (par. 10, 31, 94).  The amorphous metal oxide includes indium tin oxide (InSnO2) (par. 31).  The semiconductor layer is a component of a thin film transistor, which is a semiconductor device (abstract; par. 10).  In an example, the thin film transistor has a mobility of 2.11 cm2/Vs, which is within the claimed range (par. 106-107).  A person of ordinary skill in the art would reasonably expect the above mobility to be substantially the same if measured according to the method recited in claim 13.
Claim 9 is a product by process claim.  Patentability of a product by process claim is based on the structure of the claimed product, not on the steps in the process to make the product.  MPEP § 2113.  Since the amorphous metal oxide semiconductor layer taught by Marks et al has the same components and structure as the claimed product, the product by process claim is satisfied.  
Claim 12 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Marks et al (US 2009/0206341) in view of Kelman et al (US 2009/0053878).

However, Kelman et al teaches a semiconductor thin film having uniform density (par. 62).  The semiconductor thin film is used in electronic devices (par. 3-4).
Marks et al and Kelman et al are both directed to electronic devices comprising semiconductor thin films.  Marks et al is silent regarding the density of the semiconductor film.  A person of ordinary skill in the art would have been motivated by design need to combine the uniform density of Kelman et al with the semiconductor layer of Marks et al in order to obtain a density suitable for use in an electronic semiconductor device.
Response to Arguments
The applicant argues that Marks et al does not teach the claimed process of making an amorphous metal oxide semiconductor layer.  However, the elected claims are product by process claims directed to a composition of an amorphous metal oxide semiconductor layer.  Patentability of a product by process claim is based on the structure of the claimed product, not on the steps in the process to make the product.  MPEP § 2113.  Since the amorphous metal oxide semiconductor layer taught by Marks et al has the same components and structure as the claimed product, the product by process claims are satisfied.  
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        March 2, 2022